McLaughlin, J. (dissenting):
I dissent on the ground that the action was tried upon the theory that it was brought under the Employers’ Liability Act,* and the notice was not sufficient to bring it within that act (Simpson v. Foundation Co., 201 N. Y. 479; Logerto v. Central Building Co., 198 id. 390), and also upon the ground that the evidence shows no negligence upon the part of the defendants.

See Labor Law (Consol. Laws, chap. 31; Laws of 1909, chap. 36), art. 14; since amd. by Laws of 1910, chap. 362.— [Rep.